Citation Nr: 0815810	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tricompartmental osteoarthritis of the right knee.

2.  Entitlement to a rating in excess of 20 percent for 
status-post laminectomy of L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964 and from May 1964 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that the disability rating for the veteran's 
service-connected status post laminectomy at L5-S1 was 
increased to 20 percent during the appeal.  He has not 
indicated that 20 percent would satisfy his appeal for a 
higher rating; rather, in his notice of disagreement, he 
maintained that his back disability more closely approximated 
the criteria for a 40 percent disability rating.  

Therefore, the issue of whether a disability rating in excess 
of 20 percent for the veteran's back disability is warranted 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to a RO rating decision assigning a particular rating, and 
a subsequent RO decision assigns a higher rating that is less 
than the maximum available benefit, the pending appeal is not 
abrogated).

The issue of entitlement to a disability rating in excess of 
10 percent for the veteran's right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

For the entire period of the claim, forward flexion of the 
thoracolumbar spine to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status-
post laminectomy of L5-S1 have not been met for the entire 
period of the claim.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.45, 
4.71a, Diagnostic Code (DC) 5247 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, a VCAA letter was sent to the veteran in May 2005 that 
partially addressed the notice elements.  The May 2005 letter 
informed him of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence he should provide, informed him that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked him to notify the VA of any additional evidence that 
may be helpful to his claim.

As noted, the May 2005 VCAA notice did not make specific 
reference to the relevant diagnostic codes and other 
applicable information.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  

To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the veteran, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the veteran 
has stated that he or she has no further evidence to submit, 
or where the record reflects that VA has obtained all 
relevant evidence.  

There must be a demonstration that there was no prejudice 
from a notice error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.  

The veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by the notice of disagreement, in which he 
referred to the rating criteria and also discussed the pain 
associated with his back disability.  Moreover, the August 
2007 written statement discussed the effect the back 
disability had on his daily life.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).   

Further, the statement of the case set forth the relevant 
diagnostic codes for the veteran's status post laminectomy, 
and included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
code.  He was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the disability evaluation that 
the RO had assigned.   

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  His service medical records, VA medical 
treatment records, private treatment records, and lay 
statements have been obtained.  38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159.  He was also accorded VA examinations in 
August 2005 and April 2006 as part of this claim.  38 C.F.R. 
§ 3.159(c)(4).  

Significantly, neither the veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of his claim for an increased rating for his 
back disability that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Increased Rating for a Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45;  see DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

At the outset, the Board notes that claims for increased 
ratings require consideration of entitlement to such ratings 
during the entire relevant time period involved, i.e. from 
the date the veteran files a claim which ultimately results 
in an appealed RO decision, and contemplate staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected status post laminectomy at 
L5-S1 is currently rated as 20 percent disabling under DC 
5243 (intervertebral disc syndrome).  Intervertebral disc 
syndrome is rated under either the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Rating Incapacitating Episodes) or the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in the higher evaluation when all 
disabilities are combined.  See 38 C.F.R. § 4.71a, DC 5243.  

Under the Formula for Rating Incapacitating Episodes, a 40 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Incapacitating Episodes, Note (1).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent disability rating is warranted where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or where there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a. 

Upon VA examination in August 2005, the veteran exhibited 
flexion of the thoracolumbar spine to 50 degrees.  The 
examiner noted mild lumbar paraspinal muscle spasm and pain 
to palpation.  He reported sharp, intermittent pain in the 
lower lumbar region, and experiencing two incapacitating 
episodes of back pain in the previous year, which resulted in 
one day of bed rest.  The examiner diagnosed moderate L5/S1 
lumbar degenerative disc disease with moderate low back pain, 
secondary to status post L5/S1 lumbar laminectomy.

Upon VA examination in April 2006, the veteran again 
exhibited flexion to 50 degrees.  The examiner noted moderate 
muscle spasm and pain to palpation.  He reported sharp, 
intermittent pain and again reported only two episodes of 
incapacitating back pain in the previous year, resulting in 
just one day of bed rest.  An x-ray taken revealed moderate 
lumbar degenerative disc disease.  The examiner noted that 
the veteran did not demonstrate an increase in spasticity or 
a further decrease in forward flexion upon repetitive use.

The Board notes that the veteran has reported pain radiating 
to his leg.  This pain has been attributed to radiculopathy 
and the veteran currently has a claim pending for service 
connection for this disorder.  Therefore, his radiculopathy-
related pain has not been considered as a basis for the 
disability rating for the status post laminectomy.  

The Board finds that the veteran's back disability does not 
warrant a disability rating in excess of 20 percent for the 
entire period of the claim under the General Rating Formula 
for Diseases and Injuries of the Spine.  Even taking into 
account his complaints of pain and the objective evidence of 
muscle spasm, his thoracolumbar flexion measurement was 50 
degrees, which is greater than the 30 degrees or less 
required for a 40 percent disability rating.  Further, the 
evidence does not establish favorable ankylosis of the entire 
thoracolumbar spine.

The Board has also considered the veteran's back disability 
under the Formula for Rating Incapacitating Episodes.  As 
noted, an incapacitating episode for VA rating purposes is a 
period of acute signs and symptoms that requires physician 
prescribed bed rest and treatment.  He reported at both the 
August 2005 and April 2006 VA examinations that he had 
experienced only two incapacitating episodes in the prior 
year, resulting in just one day of bed rest.  

In the November 2005 notice of disagreement, veteran related 
that the pain was "incapacitating" and could last for 
several weeks.  However, the evidence of record does not 
indicate that he has been incapacitated for any length of 
time.  He has not reported more than one day of bed rest, and 
has also reported that his back disability had not caused him 
to miss any work.  Therefore, the Board finds that a 
disability rating under the Formula for Rating Incapacitating 
Episodes is not warranted.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for the entire period 
of the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim for a schedular disability 
rating greater than 20 percent for status post laminectomy 
is, therefore, denied. 


ORDER

A rating in excess of 20 percent for status-post laminectomy 
of L5-S1 is denied.




REMAND

Following the issuance of the statement of the case in July 
2006, the veteran submitted a copy of a post-operative report 
that reveals that he underwent a total right knee 
arthroplasty in November 2007.  The RO did not review this 
evidence in reference to the claim for an increased rating 
for right knee tricompartmental osteoarthritis.  

As the RO has not reviewed this evidence, and the veteran has 
not waived his right to initial RO consideration of this 
evidence, a remand is necessary for this procedural 
safeguard.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following actions:

1. The RO should readjudicate on the 
merits the claim of an increased 
rating for right knee 
tricompartmental arthritis, 
specifically including initial 
consideration of the additional 
evidence received by the Board (the 
November 2007 post-operative 
report), and take any steps 
necessary to further develop the 
claim.  

2.  If the determination remains 
unfavorable to the veteran, he and 
his representative should be 
provided with a supplemental 
statement of the case and should be 
afforded an opportunity to respond 
before the case is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


